Citation Nr: 9913147	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-29 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to November 5, 1990 
for the awarding of a 100 percent evaluation for bilateral 
hallux valgus with mild hammertoe deformities and somatoform 
pain disorder with bipolar disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from August 1962 to November 
1965.

In March 1978, service connection for bilateral pes cavus 
with callus formation was granted and evaluated at 10 
percent, effective from December 19, 1977.  In May 1985 and 
in September 1985, the veteran sought entitlement to service 
connection for PTSD and delayed stress.  By a December 1985 
rating decision, service connection for PTSD and manic 
depression was denied, and by a March 1986 confirmed rating 
decision, entitlement to an increased evaluation in excess of 
10 percent for a bilateral foot disorder and entitlement to 
service connection for an acquired psychiatric disorder were 
denied.  In March 1986, the veteran expressed disagreement, a 
statement of the case (SOC) was issued in April 1986, and in 
June 1986 the veteran perfected the appeal.  

At his personal hearing in September 1986, the veteran 
provided testimony associated with entitlement to an 
increased evaluation in excess of 10 percent for the 
bilateral foot disability.  The veteran's representative also 
testified that the veteran's nervous disorder coincided with 
the bilateral foot disorder.  In October 1986, the 10 percent 
evaluation was increased to 30 percent, effective from June 
3, 1985.  That rating was confirmed and continued in August 
1988 and supplemental statements of the case (SSOC) 
addressing the increased rating issue were mailed to the 
veteran in February and August 1988.  

At his personal hearing in January 1989, the veteran again 
presented testimony concerning the severity of his service-
connected bilateral foot disorder and his associated 
depression.  In July 1989, the hearing officer increased the 
30 percent evaluation to 50 percent, effective from June 3, 
1985 and continued the denial associated with the psychiatric 
disorder. 

In November 1990, the veteran repeated his desire to pursue a 
claim for entitlement to service connection for depression on 
a secondary basis.  Nevertheless, the denial was confirmed 
and continued.  

The record then shows that in August 1991, the RO proposed to 
reduced the rating assigned to the veteran's bilateral foot 
disability.  The veteran disagreed, and a statement of the 
case addressing the issue of service connection for 
depression as well as entitlement to an increase rating for a 
foot disorder was issued.  In December 1991, the 50 percent 
evaluation was reduced to 20 percent.  At his personal 
hearing in January 1992, the veteran continued to disagree 
with the adverse determinations.  In April 1992, service 
connection for a depressive disorder was awarded and the 
veteran's bilateral foot disorder was evaluated as 30 percent 
disabling, effective from March 1, 1992.  A SSOC was issued 
shortly thereafter. 

On appellate review in June 1993, the Board of Veterans' 
Appeals (Board) questioned the RO's granting of service 
connection for depression and the evaluation of the veteran's 
depression disorder.  The Board then remanded the case for 
additional development, to include the adjudication of the 
issues of entitlement to an earlier effective date for the 
service-connected depression, a total rating based on 
individual unemployability, and entitlement to service 
connection for any psychiatric disorders identified on future 
examination.  In December 1993, the RO increased the assigned 
30 percent evaluation to 50 percent for the bilateral foot 
disorder with somatoform pain (previously depression), 
effective from June 3, 1985 and determined that the proper 
effective date for depression due to the foot disorder was 
March 1, 1992.  Entitlement to a total rating based on 
individual unemployability also was denied.  The RO also 
noted that service connection was not in effect for a 
dysthymic reaction and PTSD with manic depression.

In January 1996, the Board once again remanded the case for 
additional development.  In the remand, the Board, in part, 
noted that while the RO was instructed, in the 1993 remand, 
to evaluate the service-connected psychiatric disorder, then 
diagnosed as chronic depression, pursuant to Diagnostic Code 
9405, and to provide a disability evaluation separate and 
apart from the bilateral hallux valgus with mild hammertoe 
deformities, the July 1993 VA psychiatric examination by a 
board of two psychiatrists provided insight regarding the 
correct psychiatric diagnosis and its relationship to the 
bilateral foot disability.  The diagnoses were Axis I: 
somatoform pain disorder, bipolar disorder, not otherwise 
specified, questionable alcohol abuse and questionable 
cannabis abuse; Axis IV: severe psychosocial stressors; and 
Axis V: GAF (Global Assessment of Functioning) score to 38, 
representative of major impairment in areas of work, family 
relations, judgment, thinking or mood.  The VA examiners 
further indicated that the somatoform pain disorder developed 
from his bilateral foot disability.  The Board then noted 
that review of 38 C.F.R. § 4.132 suggests that the most 
appropriate diagnostic code for somatoform pain disorder 
would be 9402, conversion disorder, psychogenic pain disorder 
and pursuant to Note (4) of 4.132, when two diagnoses, one 
organic and the other psychological or psychoneurotic, are 
presented covering the organic and psychiatric aspects of a 
single disability entity, only one percentage evaluation will 
be assigned under the appropriate diagnostic code determined 
by the rating board to represent the major degree of 
disability.  When the diagnosis of the same basic disability 
is changed from an organic one to one in the psychological or 
psychoneurotic categories, the condition will be rated under 
the new diagnoses.

The Board concluded, in view of the above, the rating board 
in their December 1993 decision correctly evaluated the 
bilateral hallux valgus with mild hammertoe deformities and 
somatoform pain disorder as one disability under one 
diagnostic code as the somatoform pain disorder was 
representative of the major degree of disability, but also 
concluded that while the RO appropriately evaluated the 
bilateral hallux valgus with mild hammertoe deformities and 
somatoform pain disorder, the VA examiners in July 1993 
further noted that:
 
 ...the veteran's (appellant's) 
somatoform pain disorder and bipolar 
disorder are separate disorders but they 
interact with each other. The chronic 
pain undoubtedly contributed to the onset 
of his bipolar disorder and continues to 
aggravate it. Likewise, the depression 
that he has felt in recent years, 
aggravates his pain disorder and, in 
turn, the pain disorder will aggravate 
his feelings of depression.
 
After reviewing the foregoing and in conjunction with the 
holding in Allen v. Brown, 7 Vet. App. 439 (1995), the Board 
reasoned that the issue of aggravation had been raised and 
should be considered in conjunction with the evaluation of 
the appellant's bilateral hallux valgus with mild hammertoe 
deformities and somatoform pain disorder.  The Board also 
pointed out that the veteran had raised the issues of 
entitlement to service connection for a back disorder and a 
total rating based on individual unemployability.

The Board then directed the RO to ask the veteran and his 
representative to clarify which issues he wanted to pursue 
and to readjudicate the appellant's claim of entitlement to 
an increased disability evaluation for bilateral hallux 
valgus with mild hammertoe deformities and somatoform pain 
disorder in light of the diagnosis of bipolar disorder on VA 
examination in July 1993, and the VA psychiatrists finding 
that the depression that the appellant felt in recent years, 
aggravated his pain disorder and, in turn, the pain disorder 
aggravated his feelings of depression. 

Thereafter, the veteran submitted an undated letter in which 
he expressed disagreement with the assigned effective date of 
November 1990.  In the undated letter, the veteran stated he 
wanted to withdraw the issues of entitlement to service 
connection for a back disorder and unemployability.  The 
veteran added "I only want the Veterans Affairs Rating Board 
to rate me for my depression as related to my bilateral 
hallux valgus with mild hammertoe deformities."

In December 1996, the RO recharacterized the issue on appeal 
as bilateral hallux valgus with mild hammer toe deformities 
and somatoform pain disorder with bipolar disorder and the 
assigned 50 percent evaluation was increased to 70 percent, 
effective from July 8, 1993.  In January 1997, the veteran 
continued to express disagreement with the assigned 
evaluation and effective date.  The veteran also argued that 
the RO committed clear and unmistakable errors on 
determinations made in the 1980's because in 1988 a physician 
stated his depression may have been a related and significant 
factor associated with his foot disorder.

In an April 1997 rating action, the RO determined that the 
decision to not grant service connection for depression as 
secondary to a foot disorder in January 1989 was not clearly 
and unmistakably erroneous, and in June 1997, the RO 
increased to 50 percent evaluation to 100 percent, effective 
from November 5, 1990.  Notice of the determination was 
mailed to the veteran within the same month.  It is noted 
that a copy of the June 1997 rating decision was enclosed.  
The record also indicates that a SOC was issued in June 1997.  
In October 1997, the veteran reiterated previous statements 
made, disagreeing with the assigned effective date.  Hence, 
the statements were accepted as substantive appeal for the 
earlier effective date issue.  

As discussed above, in December 1985 and March 1986 rating 
decisions, service connection for PTSD with manic depression 
was denied and the veteran perfected the appeal.  Upon review 
of the record, it appears as though these matters never 
received appellate consideration.  However, it is noted that 
in the January 1996 remand, the Board directed the RO to ask 
the veteran and his representative to clarify which issues he 
wanted to pursue.  In response to the request for 
clarification, the veteran wrote, "I only want the Veterans 
Affairs Rating Board to rate me for my depression as related 
to my bilateral hallux valgus with mild hammertoe 
deformities."  In view of the foregoing statement, the Board 
finds that the veteran has effectively withdrawn the issues 
of entitlement to service connection for PTSD with depression 
from appellate review.  Additionally, in the same undated 
statement, the veteran withdrew the issues of entitlement to 
service connection for a back disorder and entitlement to 
individual unemployability based on service-connected 
disability.  

An appellant may withdraw an appeal at any time before the 
Board promulgates a decision, see 38 C.F.R. § 20.204 (1998), 
and when an appellant withdraws the appeal, the Board may 
dismiss the appeal because it fails to allege specific error 
of fact or law in the appealed RO determination.  
38 U.S.C.A. § 7105(d)(5) (West 1991).  In view of the 
foregoing development, the Board finds that the issues of 
entitlement to service connection for a back disorder, PTSD 
with manic depression, and entitlement to a total rating 
based on individual unemployability have been properly 
withdrawn from appellate review.  As such, the issues are not 
on appeal before the Board and will not be addressed below.  

Regarding the issue of whether the RO committed a clear and 
unmistakable error back in the 1989 rating decision, by 
denying entitlement to service connection for depression on a 
secondary basis, the Board finds that this issue has not been 
properly developed for appellate review.  In April 1997, the 
RO determined no revision was warranted in the decision to 
grant service connection as secondary to a foot disorder in 
January 1989.  Thereafter, the veteran did not disagree with 
the determination.  As such, the issue has not been properly 
developed for appellate review and as such, will not be 
addressed below.

Subsequent to October 1997, the record contains numerous 
Report of Contacts extending from July to November 1998.  The 
reports indicate that the veteran had not received a copy of 
the SOC and that a SOC should be reissued.  The record then 
shows that in January 1999, the veteran, on a VA Form 9, 
stated he wished to keep his claim open so that he may use 
the time to obtain additional information.  The veteran's 
folder was transferred to the Board in February 1999.

Regarding the Report of Contacts indicating that the RO had 
not issued a SOC, the Board finds that the record 
substantiates that an SOC was properly discharged to the 
veteran and that he has been apprised of his procedural and 
due process rights.  At the outset, the Board notes in Ashley 
v. Derwinski, 2 Vet. App. 62, 64 (1992) (citations omitted), 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter referred to as the Court) held the 
presumption of regularity supports the official acts of 
public officers, and in the absence of clear evidence to the 
contrary, it must be presumed that they have properly 
discharged their official duties.  Id.  Although presumed, 
the presumption of regularity is not absolute; it may be 
rebutted by the submission of clear evidence to the contrary.  
In this case, however, in spite of the Report of Contacts 
indicating that the veteran has not received a SOC, the 
record shows that in June 1997, a SOC was mailed to his last 
address of record and a file copy of that SOC is included in 
the claims folder.  Additionally, the record is devoid of any 
evidence suggesting nonreceipt of the SOC as it was not 
returned as undeliverable.  Considering the foregoing, the 
Board finds that the presumption of regularity shows that the 
RO properly issued to the veteran a SOC and adequately 
apprised him of pertinent law and regulation associated with 
his appeal.  Further, it is noted that in June 1997, 
notification of the June 1997 rating determination was mailed 
to the veteran and enclosed with that notice was a copy of 
the June 1997 rating decision, showing the evidence used and 
the reasons for the decision.  As such, by these means, the 
veteran has been apprised of applicable law and regulation 
associated with his claim.  In view of the foregoing, the 
Board finds that the veteran's due process rights have not 
been violated.  He has been informed of applicable law and 
regulation, adequate reasons and bases, and of his appellate 
rights, and as such, additional development in this regard is 
not warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  In March 1978, service connection for bilateral pes cavus 
with callus formation was granted and evaluated at 10 
percent, effective from December 19, 1977.

2.  At his personal hearing in September 1986, the veteran's 
representative testified that the veteran's nervous disorder 
coincided with his bilateral foot disorder.

3.  In October 1986, the assigned 10 percent evaluation was 
increased to 30 percent, effective from June 3, 1985.  

4.  At his personal hearing in January 1989, the veteran 
again raised the issue of entitlement to service connection 
for depression as secondary to his service connected 
bilateral foot disorder.

5.  In a July 1989 rating action, the RO, effectuating the 
hearing officer's decision, increased the 30 percent 
evaluation to 50 percent, effective from June 3, 1985, but 
denied entitlement to service connection for a psychiatric 
disorder secondary to the service-connected foot disability.  
Notice of the denial was mailed to the veteran within the 
same month.  The veteran did not submit a timely appeal.

6.  By a November 5, 1990 letter, the veteran again indicated 
that he wanted to pursue a claim of entitlement to service 
connection for depression as secondary to a foot disorder.   

7.  The November 5, 1990 effective date is the date of 
receipt of the application to reopen the veteran's claim; 
therefore; it is the proper effective date.


CONCLUSION OF LAW

An effective date prior to November 5, 1990 for the awarding 
of a 100 percent evaluation for bilateral hallux valgus with 
mild hammertoe deformities and somatoform pain disorder with 
bipolar disorder is not warranted.  38 U.S.C.A. §§ 5110(a), 
5107(b) (West 1991); 38 C.F.R. §§ 3.155, 3.400(q)(1)(ii), (r) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he initially filed a claim for 
entitlement to service connection for depression in June 1985 
and as such, is entitled to an earlier effective date prior 
to November 5, 1990.  The veteran also argues that prior to 
1990, VA should have scheduled a psychiatric examination 
instead of podiatry examinations.

The record shows in March 1978, service connection for 
bilateral pes cavus with callus formation was granted and 
evaluated at 10 percent, effective from December 19, 1977.  
Thereafter, VA obtained medical reports from the emergency 
room at Alameda County Medical Institutions, Highland General 
Hospital, dated from November 1969 to January 1970, showing 
treatment received subsequent to a car accident and VA 
hospital and outpatient treatment reports dated from November 
1981 to October 1988 from the VA Medical Center (MC) at 
Tacoma, Washington, showing the veteran received treatment 
for the service-connected foot disorder and was hospitalized 
in May 1985 and June 1985 for periodic depression.  The 
discharge diagnoses were Axis I: dysthymic disorder and 
cannabis abuse, by history; Axis II: atypical personality 
disorder with avoidance features; and Axis III: pes planus, 
bilateral, with a bunion of the left foot and painful 
calluses of the feet.

In a December 1985 rating action and May 1986 confirmed 
rating action, the RO confirmed and continued the assigned 10 
percent evaluation.  The veteran shortly thereafter perfected 
the appeal.  

An August 1986 VA examination report shows continued 
complaints associated with bilateral foot pain and 
depression.  The veteran stated his toes and the balls of his 
feet bothered him and pain radiated up his legs.  After 
examination, the diagnosis was bilateral pes planus with 
associated hallux valgus and bunions with relatively mild 
metatarsal head callosities.  No evidence of pes cavus.  
After mental examination, the diagnoses were Axis I: 
adjustment disorder with mixed emotional features; Axis II: 
dysthymic disorder, history of cannabis abuse, and mixed 
personality disorder with dependent narcissistic and anti-
social features; and Axis III: pes cavus.

The record also contains a May 1985 employment statement, 
showing that the veteran was a good employee; a January 1986 
prescription slip; a September 1986 hearing transcript, 
showing that the veteran testified he experienced symptoms 
from his bilateral foot disability with associated depression 
and described how the disability affected his lifestyle and 
employment as he became inactive and lost jobs; and VA 
outpatient treatment reports dated from April to May 1986, 
which show continued treatment for bilateral foot pain.

In October 1986, the 10 percent evaluation was increased to 
30 percent, effective from June 3, 1985.

At VA examination in June 1988, subjective complaints of 
experiencing daily aching, burning, and swelling of the feet 
were documented along with difficulties with driving, 
standing and walking.  X-rays showed bilateral metatarsus 
varus and hallux valgus.  The impression was bilateral 
callosities mid-metatarsal head with hallux valgus, somewhat 
more prominent on the left than on the right; by history 
significant personal and occupational dysfunction, related to 
the foot problems, although it seems the depression may be a 
significant and possibly related factor; mild to moderate 
callosities and hallux valgus somewhat more prominent on the 
left than on the right with mild tenderness on palpation and 
some evidence of diffuse soft tissue swelling of the feet.  

Medical reports dated from April 1986 to October 1988 from 
the Washington Veteran's Home show continued complaints of 
bilateral foot pain with depression.  During this period, the 
veteran was preoccupied with foot pain, depression, and 
suicidal ideation.  

At his personal hearing in January 1989, the veteran 
testified that he experienced depression as secondary to his 
bilateral foot disorder.  Continued complaints associated 
with tenderness, stiffness, swelling, cramping, and 
functional impairment of the feet were also reported.  

VA examinations dated from April to May 1989 show continued 
complaints of pain with depression.  Diagnoses included 
hallux valgus deformity of the left, bilateral plantar 
callosities of the second and third metatarsal heads, and 
dysthymia. 

In a July 1989 rating action, the RO, effectuating the 
hearing officer's decision, increased the 30 percent 
evaluation to 50 percent, effective from June 3, 1985, but 
denied entitlement to service connection for a psychiatric 
disorder secondary to the service-connected foot disability.  
Notice was mailed within the same month.  The veteran did not 
submit a timely notice of disagreement associated with this 
rating action.  VA regulation provides following notification 
of an initial review and determination by the RO, a notice of 
disagreement must be filed within one year from the date of 
mailing of notification; otherwise, the determination becomes 
final and it may not thereafter be reopened unless new and 
material evidence is presented with respect to the denied 
claim.  38 C.F.R. §§ 20.302(a), 20.1103 (1998).    

In November 1990, the veteran submitted an informal claim, 
requesting to reopen the claim of entitlement to service 
connection for manic depression.  Thereafter, additional VA 
outpatient treatment reports dated from March 1989 to July 
1990, documenting continued treatment received for depression 
and bilateral foot pain, were obtained.  

On VA examination in June 1991, objective evaluation showed 
pain on movement, the veteran walked in a slow fashion and 
was able to rise on his toes and heels although he declined 
to walk on his toes and heels.  Obvious hallux valgus 
deformity, more on the left than the right, with 15 degrees 
of valgus at the 1st metatarsal phalangeal joint on the right 
and 30 degrees of valgus at the 1st metatarsal phalangeal 
joint of the left were observed.  A prominent bunion on the 
left without significant erythema was also observed, as well 
as mild hammer toe deformities of the 2nd, 3rd, and 4th toes 
without obvious callus formation.  The toes were supple and 
passively could be placed in a neutral position and the great 
toes could be placed in satisfactory alignment and any 
touching of the toes and feet are associated with pain and 
grimacing.  At the metatarsal phalangeal joint of the great 
toes, extension ranged from 0 to 5 degrees, bilaterally and 
flexion ranged from 0 to 20 degrees, bilaterally.  There were 
no significant callosities about the plantar aspect of the 
feet or corns of the lesser toes and dorsum of the lesser 
toes.  Tenderness about the calcaneus posteriorly of the feet 
was present but there appeared to be good preservation of the 
medial longitudinal arch, bilaterally.  X-rays showed 
bilateral metatarsus varus and hallux valgus, mild hallux 
valgus of the right, more significant hallux valgus on the 
left.  The diagnoses were hallux valgus deformity, 
bilaterally and hammer toe deformity, mild, 2nd, 3rd, and 4th 
toes, bilaterally.  

In August 1991, the RO proposed to reduce the veteran's 
disability rating under 38 C.F.R. § 3.105(e) (1998).  In 
December 1991, the RO reduced the assigned disability 
evaluation.  The veteran's hallux valgus with mild hammer toe 
deformity, second, third, and fourth toes, of the right was 
evaluated at 50 percent, effective from June 3, 1985 and at 
10 percent, effective from March 1, 1992.  The hallux valgus 
with mild hammertoe deformity, second, third, and fourth toes 
of the left was evaluated as 10 percent disabling, effective 
from March 1, 1992.  

The veteran had a personal hearing in January 1992.  At the 
hearing, the veteran disagreed with the reduced evaluation 
from 50 to 10 percent.  Also of record is a January 1992 
statement from the veteran's apartment manager, noting that 
the veteran remained in his apartment for long periods of 
time and only left to pay rent.  When walking, the veteran 
portrayed signs of pain and walked slowly.  The veteran also 
talked of suicide because of pain.  

VA outpatient treatment reports dated from November 1989 to 
July 1991 and a February 1992 VA psychiatric examination 
report are also of record.  The 1992 examination report 
shows, after examining the veteran, the examiner concluded 
the veteran suffered from chronic depression that was 
directly related to his service-connected foot disorder and 
related to chronic pain disorder.  The diagnosis was chronic 
depression secondary to chronic pain from chronic foot 
disorder. 

In April 1992, the hearing officer confirmed and continued 
the assigned 10 percent rating.  Thereafter, additional VA 
outpatient treatment reports, including duplicates, dated 
from January 1981 to July 1993 were received.  A July 1993 VA 
examination and Social/Industrial Survey report for mental 
disorders are also of record.  After examination, in the 
assessment section, the examiners agreed that the veteran 
suffered from a somatoform pain disorder.  The examiners 
stated the veteran was preoccupied with his foot pain over 
the years and the pain he subjectively experienced seemed to 
be out of proportion to the organic pathology.  The social 
and occupational impairment he suffered was greatly in excess 
of what was expected from physical findings.  The somatoform 
pain disorder, however, had been present since service.  The 
veteran also had a bipolar disorder, not otherwise specified 
and has clearly had difficulties with depression for many 
years.  The veteran attributed the disorder to the suicide 
death of this mother, dissolution of his marriage, and loss 
of his job.  While his somatoform pain disorder and bipolar 
disorder were separate disorders they could interact with 
each other.  His chronic pain undoubtedly contributed to the 
onset of his bipolar disorder and continued to aggravate it.  
Likewise, the depression that he has felt over the years, 
aggravates his pain disorder and, in turn, the pain disorder 
aggravates his depression.  The diagnoses were Axis I: 
somatoform pain disorder, bipolar disorder, not otherwise 
specified, alcohol abuse, and cannabis; Axis III: complaints 
of foot pain, hallux valgus, pes planus, bilaterally, and 
hammertoes; Axis IV: psychosocial stressors: chronic pain 
disorder, unemployment, severity- 4, severe; and Axis V: GAF 
38; highest GAF past year 38.  

The record also contains a June 1993 addendum, the attending 
podiatrist physician, who conducted the February 1992 VA 
examination, explained that in 1992, the veteran presented no 
objective evidence of organic pain, modeled after the signs 
developed by Wadell, et. al. 1980.  The signs, while not 
absolute proof of malingering, were useful to separate 
physical and non-physical components in individuals with 
complaints and as a means of selecting patients in need of 
psychiatric contact and assistance.  The non-organic signs 
were independent of clinical findings of organic origin and 
were more common in "problem" patients.  More than three 
positive signs were judged clinically significant.  The 
veteran exhibited five out of five.  The examiner stated that 
exaggeration of symptoms was strongly suggested and he saw no 
benefit in repeating the foot examination conducted in 
February 1992.

Also of record are numerous reports from the State of 
Washington Social Security Administration Department 
extending from February 1965 to August 1989, including VA and 
non-VA outpatient treatment reports dated from May 1985 to 
August 1986, showing continued treatment for bilateral foot 
pain with depression.  

In December 1993, the bilateral foot disorder with somatoform 
pain was evaluated as 50 percent disabling, effective from 
June 3, 1985.  The effective date of depression due to the 
foot disorder was March 1, 1992.  On appellate review in 
January 1996, the Board remanded the claim for additional 
development. 

Pursuant to the Board's remand directives, a VA examination 
was conducted in July 1996 and diagnoses of Axis I: 
somatoform pain disorder, bipolar disorder, currently in mild 
depressive phase, and possible alcohol and cannabis abuse in 
past, not of significant degree currently; Axis II: no 
diagnosis; Axis III: chronic foot pain, reportedly due to 
hallux valgus and pes planus of the feet associated with 
hammertoes; Axis IV psychosocial stressors: chronic pain 
disorder, financial difficulties, unemployment, social 
isolation, severity rated at 4; and Axis V: current GAF 35 
and highest in past six months 35.  

In January 1997, the 50 percent disability was increased to 
70 percent, effective from July 8, 1993.  The record then 
shows in June 1997, the RO increased the 70 percent 
evaluation to 100 percent, effective from November 5, 1990.  
In the rating action, the RO certified that the claims record 
showed that a clear and unmistakable error was committed in 
not applying 38 C.F.R. § 3.400(q) for the increase in the 
veteran's psychiatric disorder in the rating decision dated 
in December 5, 1996, which granted an increase for bilateral 
hallux valgus with mild hammer toe deformities and somatoform 
pain disorder with bipolar disorder to 70 degrees, effective 
from July 8, 1993.  The veteran's current appeal was based on 
a claim for increase made on November 5, 1990; accordingly, 
the effective date of increase should be from this date.  
Additionally, 38 C.F.R. § 4.16(c) was not applied when the 
service-connected psychiatric disorder was granted a 70 
percent evaluation.  VA Form 21-8940 had been submitted and 
individual unemployability, being that it would be 
inextricably intertwined with appealed issue of claim for an 
increase psychiatric disorder, it should have been addressed.  
The RO then stated each assigned effective date of this 
corrected rating corresponds to the date from which benefits 
would have been payable if it had been made on the date of 
the reversed decision (38 C.F.R. § 3.400(k)).  The bilateral 
hallux valgus with mild hammer toe deformities and somatoform 
pain disorder with bipolar disorder was assigned a 50 percent 
evaluation, effective from June 3, 1985 and 100 percent 
evaluation, effective from November 5, 1990.  The veteran 
disagreed with the assigned effective date of 1990 and 
perfected an appeal therefrom.    

The law provides that unless specifically provided otherwise, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application thereof.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

For new and material evidence received after a final 
disallowance, the proper effective date is the date of 
receipt of new claim or date entitlement arose, whichever is 
the later.  38 C.F.R. § 3.400(q)(1)(ii).  The effective date 
of VA disability compensation benefits for reopened claims is 
the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).

After reviewing the evidence of record, the Board finds that 
entitlement to an effective date prior to November 5, 1990 is 
not warranted.  At the outset, the Board acknowledges the 
veteran's assertions set forth on appeal in which he argues 
that he initially filed the claim for entitlement to service 
connection in 1985, as even at that time, he maintained that 
his depressive disorder occurred as secondary to the service-
connected foot disorder.  It is also acknowledged that at his 
personal hearings in September 1986 and January 1989, the 
veteran testified that his depression became manifest as 
secondary to the service-connected bilateral foot disorder.  
Nevertheless, the record shows that in a July 1989 rating 
action, the RO denied entitlement to service connection and 
mailed notice of that decision to the veteran.  The veteran 
however did not submit a timely appeal.  As such, the July 
1989 claim became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302(a), 20.1103.  

If no notice of disagreement is filed in accordance within 
the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed, except as otherwise provided by regulation.  Id.  
That is, when an action or determination becomes final, the 
determination will remain final, except upon the submission 
of new and material evidence or where a clear and 
unmistakable error has been committed.  38 C.F.R. §§ 3.104, 
3.105 (1998).  As discussed in the INTRODUCTION section of 
this decision, although the veteran alleged clear and 
unmistakable error in the RO's 1989 determination, in April 
1997 the RO denied the claim and the veteran did not perfect 
an appeal therefrom.  As such, the July 1989 rating 
determination is final.  The veteran, therefore, cannot 
receive entitlement to an effective date prior to the July 
1989 rating action.

The record then shows, by a letter received on November 5, 
1990, the veteran sought entitlement to service connection 
for depression as secondary to his service-connected 
bilateral foot disability.  38 C.F.R. § 3.155.  As noted 
above, VA regulation provides that the effective date of VA 
disability compensation benefits for claims received after a 
final disallowance and reopened claims is the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q)(1)(ii), (r).  The record establishes 
that the veteran's November 1990 informal claim was not 
received within a year after the July 1989 rating 
determination and that it was the veteran's first attempt to 
reopen his claim subsequent to 1989.  Under the circumstances 
presented in this case and applicable law and regulation, 
entitlement to an effective date prior to November 5, 1990 is 
prohibited.  Id.

Additionally, in the case at hand, the Board points out that 
even though the RO chose an effective date of November 5, 
1990, VA regulation provides that the effective date of VA 
disability compensation benefits for claims received after a 
final disallowance and reopened claims is the later of the 
date of receipt of claim, or date entitlement arose.  See 
38 C.F.R. § 3.400(q)(1)(ii), (r).  The record establishes 
that entitlement to a 100 percent evaluation for bilateral 
hallux valgus with mild hammertoe deformities and somatoform 
pain disorder with bipolar disorder arose subsequent to 
November 5, 1990.  Prior to February 1992, except for the 
veteran's statements, there is no medical evidence 
demonstrating that the veteran's depressive disorder became 
manifest as secondary to his service-connected bilateral foot 
disorder and demonstrating that the disorder was productive 
of severe impairment.  Instead, prior to 1992, the record 
merely shows that the veteran received treatment for various 
mental disorders and pain of the feet.  On VA examination in 
June 1988, even though the examiner stated that the veteran's 
depression was possibly related to the foot disorder, the 
examiner also characterized the veteran's disability as mild 
to moderately disabling.  It was not until February 1992 that 
a diagnosis of chronic depression secondary to chronic pain 
from a chronic foot disorder was made and VA examination in 
July 1993, that a GAF score of 38 was reported.  Thereafter, 
the competent evidence of record substantiates the examiners' 
assessments, as on VA examination in July 1996, the veteran's 
somatoform pain disorder, bipolar disorder and mild 
depressive phase in conjunction with his chronic foot pain 
yielded a GAF of 35.  

Based on the evidence of record, November 5, 1990, the date 
of receipt of the letter showing the veteran's desire to 
reopen and prosecute his claim of entitlement to service 
connection for a depressive disorder as secondary to the 
bilateral foot disorder, is the proper effective date.  
Accordingly, entitlement to an effective date earlier than 
November 5, 1990 is not warranted.  This is the earliest 
possible effective date allowable by law in this case.  

Because entitlement to an effective date earlier than 
November 5, 1990 is not warranted under applicable VA 
regulations, see 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii), (r), and the facts are not in 
dispute, application of the law to the facts in this case is 
dispositive.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated due to the 
lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994).  As such, the veteran's claim of entitlement 
to an effective date prior to November 5, 1990 is denied.  


ORDER

Entitlement to an effective date earlier than November 5, 
1990, for the awarding of a 100 percent evaluation for 
bilateral hallux valgus with mild hammertoe deformities and 
somatoform pain disorder with bipolar disorder is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

